DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment filed on 11/7/2022.
Claims 1, 8, and 15 have been amended.
No additional claims have been added.
Claims 1, 3, 5, 8, 10, 12, 15, 17, 19, and 21-29 are pending and have been examined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims1, 3, 8, 10, 15, 17, 21, 22, 24, 25, 27, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2020/0133450) in view of el Kaliouby et al (US 2018/0035938) hereafter “Kaliouby” in view of Mori et al (US 2014/0324648)

As per claims 1, 8 and 15:

 	Lu teaches   A method (claim 1), a computing device comprising one or more processors and one or more non-transitory computer readable storage media to store instructions executable by the one or more processors to perform operations (claim 8), and one or more non-transitory computer readable media storing instructions executable by an embedded controller to perform operations (claim 15) comprising (paragraphs [0047]-[0055]): receiving, by one or more processors of a computing device, input data from one or more input devices being used to  {interact with a software application} (paragraphs [0011], [0012], [0014] The user interacts with the software application by various physical input and output devices, such as, for example, a display device 120, a camera 130, a microphone 140, a keyboard 150, a pointing device 160 (e.g., a mouse, a trackball, a touch screen), etc. The input devices include various sensors to receive inputs from the user and to measure various conditions of use that are collectively referred to as biometric data. For example, a keyboard 150 may include various switches to record when a particular key has been pressed by the user, and to measure the force at which the user presses the particular key. In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. The actions performed by the user may include fine motor movements (e.g., moving a finger to affect a click, key press, or button hold; squinting the eyes; or tracking the eyes) to affect an interaction in the software or to observe actions taken in the software. Actions performed by the user may also include actions taken in response to or independent from the actions intended to interact with software (e.g., a facial expression coinciding with a software effect). Sensors included in various input devices track these user actions in relation to software tasks to improve the design of the user experience. The {…} indicate a modification to the claim language to show what is expressly taught by Lu. Lu does not specify the type of software. Limitations regarding the software application being a browser will be addressed below.) determining, by the one or more processors and based on the input data and the site, that an event from a set of predetermined events has occurred (paragraphs [0014], [0018], [0019], [0025] The actions performed by the user may include both gross motor movements (e.g., moving an arm to affect a movement of a pointing device 160 or rotating or extending a neck to track the head) and fine motor movements (e.g., moving a finger to affect a click, key press, or button hold; squinting the eyes; or tracking the eyes) to affect an interaction in the software or to observe actions taken in the software.) As the user provides inputs, the software application 280 translates those inputs into interactions within the framework of the software application 280. The ergonomic tracker 290 gathers the biometric data from the input devices and detects interactions in a UI of one or more software applications 280 running on the computer 110 that the ergonomic tracker 290 is linked to. The ergonomic tracker 290 associates the biometric data with the interaction data in a time series and identifies various tasks completed by a user in the software application 280.) upon determining that the event has occurred, receiving, by the one or more processors, one or more images from a camera for a predetermined amount of time after the event occurred, the camera being connected to the computing device (paragraph [0011], [0012], [0034], [0035]  The user interacts with the software application by various physical input and output devices, such as, for example, a camera 130. In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. At block 530, the ergonomic tracker 290 identifies a task performed in the software 280 and the associated biometric data and interactions performed in the software application 280 within a time window during which the task was performed. The ergonomic tracker 290 may identify distinct tasks within a series of tasks based on definitions of certain interactions in the software application 290 corresponding to a start or an end interaction for a task. For example, a selection of a particular element 320 in the UI 310 may signify a start of a task, while the selection of a different element 320 in the UI 310 may signify the end of a task. In various embodiments, the ergonomic tracker 290 may include interactions and biometric data gathered from after the end-interaction of a first task as part of the next task to capture data related to unsuccessful or strenuous attempts to start the next task. In some embodiments, the ergonomic tracker 290 may include interactions and biometric data gathered from after the end-interaction of a given task as part of the given task to capture data related to verifying the successful completion of the task.) performing an analysis, by the one or more processors, of at least one image of the one or more images (paragraph [0012], [0014], [0037], [0039] In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. Actions performed by the user may also include actions taken in response to or independent from the actions intended to interact with software (e.g., a facial expression coinciding with a software effect). The ergonomic threshold represents one or more measures of the actions performed by the user in the real-world as translated to interactions in the software application 280 that are correlated to ranges of motion, frequencies of performance, and/or forces/speeds of performance. Each user may specify different ergonomic thresholds based on personal preference, or the ergonomic tracker 290 may develop a personalized baseline for the user based on historic user actions and an initial behavioral model. In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold.) determining, by the one or more processors and based on the analysis, a micro-expression of a user that is using the computing device and that is present in the at least one image, an association between the micro-expression and the event, and a sentiment associated with the micro-expression (paragraph [0012], [0014], [0035]-[0037], [0039] In another example, a camera 130 includes software for measuring a distance 170 between the user's eyes and the display device 120, angles 180 and 185 at which the user's head is rotated relative to the user's body in various planes, and software for identifying a facial expression 190. Actions performed by the user may also include actions taken in response to or independent from the actions intended to interact with software (e.g., a facial expression coinciding with a software effect). The ergonomic threshold represents one or more measures of the actions performed by the user in the real-world as translated to interactions in the software application 280 that are correlated to ranges of motion, frequencies of performance, and/or forces/speeds of performance. Each user may specify different ergonomic thresholds based on personal preference, or the ergonomic tracker 290 may develop a personalized baseline for the user based on historic user actions and an initial behavioral model. In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold. At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560. As used herein, when selecting at least one element of the group of A and B, it will be understood that a selection may be only element A, only element B, or element A and element B. Stated in relation to method 500, the ergonomic tracker 290 may perform one or both of block 550 and block 560 in various embodiments in response to the strain exceeding the ergonomic threshold.) based on the sentiment, modifying the site being displayed by the user interface (paragraphs [0002], [0012]-[0014], [0035]-[0037], [0039], [0040]; detecting interactions between a user and a first element of a user interface of a software application executing on a computing device; gathering biometric data for the user from interface devices of the computing device; identifying a task performed in the software application that corresponds to the interactions and associates the biometric data with the interactions; in response to determining that a strain on the user when performing the task exceeds an ergonomic threshold, adjusting a user interface setting for the first element to reduce the strain, wherein the user interface setting comprises at least one of: a location of the first element relative to a second element of the user interface involved in the task; a relative size of the first element in the user interface; a color balance of the first element; and a size and location of a hitbox of the first element for registering user selection of the first element. However, the positions, arrangements, and color balances (including contrasts, brightnesses, and hue schemas) of various elements presented on the display device 120 may encourage or require the user to perform more frequent actions, longer actions, and actions in non-optimal postures than is comfortable in the course of completing a task, thereby defeating an otherwise ergonomically optimized physical layout for using the computer 110. For example, a poorly chosen font size or color versus a background may encourage a user to lean in closer to the display device 120 than a well-chosen font size or color. At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320. Each user may specify different ergonomic thresholds based on personal preference, or the ergonomic tracker 290 may develop a personalized baseline for the user based on historic user actions and an initial behavioral model. In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold. At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560.) {…} modifying the site being displayed by the user interface (paragraphs [0002], [0012]-[0014], [0035]-[0037], [0039], [0040]; detecting interactions between a user and a first element of a user interface of a software application executing on a computing device; gathering biometric data for the user from interface devices of the computing device; identifying a task performed in the software application that corresponds to the interactions and associates the biometric data with the interactions; in response to determining that a strain on the user when performing the task exceeds an ergonomic threshold, adjusting a user interface setting for the first element to reduce the strain, wherein the user interface setting comprises at least one of: a location of the first element relative to a second element of the user interface involved in the task; a relative size of the first element in the user interface; a color balance of the first element; and a size and location of a hitbox of the first element for registering user selection of the first element. However, the positions, arrangements, and color balances (including contrasts, brightnesses, and hue schemas) of various elements presented on the display device 120 may encourage or require the user to perform more frequent actions, longer actions, and actions in non-optimal postures than is comfortable in the course of completing a task, thereby defeating an otherwise ergonomically optimized physical layout for using the computer 110. For example, a poorly chosen font size or color versus a background may encourage a user to lean in closer to the display device 120 than a well-chosen font size or color. At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320. Each user may specify different ergonomic thresholds based on personal preference, or the ergonomic tracker 290 may develop a personalized baseline for the user based on historic user actions and an initial behavioral model. In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold. At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560.
	Lu does not expressly teach the software application being a site displayed by a browser.
	Kaliouby teaches {determining facial expressions as users} navigate a site displayed by a user interface (paragraphs [0064] FIG. 5 is a diagram for capturing facial response to a rendering. In system 500, an electronic display 510 may show a rendering 512 to a person 520 in order to collect facial data and/or other indications of their mental state. A webcam 530, connected to a computing device, is used to capture one or more of the facial data and the physiological data. The facial data may include information on facial expressions, action units, head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, or attention in various embodiments. The rendering 512 may be that of a web-enabled application and may include a landing page, a checkout page, a webpage, a website, a web-enabled application, a video on a web-enabled application, a game on a web-enabled application, a trailer, a movie, an advertisement, or a virtual world or some other output of a web-enabled application.)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining facial expressions of users as they navigate websites as taught by Kaliouby in order to determine important insight into human behavior (paragraphs [0011]-[0014]). Further, using the specific software of a web browser of Kaliouby in place of the generic software of Lu is a simple substitution of one known element for another to obtain predictable results.
	The combination does not expressly teach comparing facial expressions to determine if one is an improvement over another.
	Mori teaches in response to {interacting with content}, receiving, by the one or more processors, one or more additional images from the camera; performing a second analysis, by the one or more processors, of at least one image of the one or more additional images; determining, by the one or more processors and based on the second analysis, a third micro-expression of the user that is present in the at least one image of the one or more additional images; wherein the third-micro expression is in response to {changes in content} and determining whether the third micro-expression of the user is an improvement over the micro-expression of the user that is using the computing device.  (paragraphs [0085]-[0087] At 1904, during one or more stages of embodiments involving recording of video or voice/speech, document type determination, determining a meaning or contextual information of voice data, and determining tax data 122 within a tax document 106 resulting from recognition process, at 1906, the second camera 216b (e.g., rear facing camera facing toward user's face and away from tax document 106) is used to take a video or photograph of the user's face. As discussed above, the video may include frames 102 comprising static images. At 1908, the processor 124 detects a facial expression 2002 or change thereof (e.g., detection of a frown, detection of a smile, detection of a change from a smile to a frown, a change from a frown to a smile, forehead wrinkles, or a smirk). With further reference to FIG. 21, at 1910, the processor 214 accesses the data store 240 containing table or database 2100. The table or database 2100 includes columns 2101-2103 of data for cross-referencing the facial expressions or other non-verbal communications 2002 or changes thereof, and how the processor 214 should respond given the detected facial expression 2002, which is indicative of a meaning, feeling, reaction or emotion. As another example, if the user 215 changed jobs during the course of a year, and during the interactive electronic dialogue, the processor 214 may verbally explain "User, you will receive a $1,500 this year, but we were not able to take advantage of your job search expenses because the IRS requires that those expenses require you to itemize." Upon hearing this news, the user 215 may give a slight frown. Upon detecting the frown, and determining that this facial expression 2002, or change from a smile to a frown has a negative meaning, the processor 214 may respond with explaining "However, the good news is that you were able to receive a larger refund by not itemizing--if you itemized to deduct job search expenses, your refund would be reduced from $1,500 to $1,300." In response to hearing this good news, despite not being able to deduct job search expenses, the user 215 nods satisfyingly and/or smiles, and upon detecting this, the processor 214 may determine that it can proceed to electronic dialogue for the next topic. If the initial response does not address the negative facial expression 2002, further responses can be selected and communicated as necessary. The {…} indicate a modification to the claim language to show what is expressly taught by Mori. Mori does not expressly teach that the micro expression is in response to the modified website, however does teach monitoring changes in the user’s expression based on changes in content. The modified website is taught above by Lu.)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the determinations of changes in facial expressions used to determine if the user changed from a negative expression to a positive one as taught by Mori with the use of facial expressions to modify an interface as taught by Lu in order to determine if the response was satisfactory to a user (paragraph [0087]). Further, gauging changes in user facial expressions to determine whether an action taken is an improvement is the use of a known technique used to improve similar devices/methods in the same way.

Lu, Kaliouby, and Mori teach the limitations of claims 1, 8, and 15. As per claims 3, 10, and 17:

Lu further teaches wherein the modifying the site displayed comprises at least one of: increasing an image size of an image included in the portion of the site (paragraphs [0010], [0021], [0022], [0029], [0040] Embodiments of the present disclosure gather data related to an application's use of text, images, and audio to evaluate the current position and actions of the user to determine when repetitive motions, eye focus, body position, and other ergonomic measures for the user may be improved by adjusting the UX of the application. At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320. In another example, when an ergonomic threshold related to arm or finger strain is exceeded, the ergonomic tracker 290 may adjust a location of the element 320 in the UI 310. In a further example, when an ergonomic threshold related to a frequency of interactions is exceeded, the ergonomic tracker 290 may adjust a size and/or a location of a hitbox 330 for an element 320. In FIGS. 4A and 4B, the second element 320b is presented as a white folder with a label 350b of a darker five-pointed start, and the third element 320c is presented as a white folder with a label 350c of a darker six-pointed star; increasing the contrast between the elements and associated labels 350. Additionally, the relative sizes of the labels 350 are increased relative to the associated elements 320 in increase readability. In various embodiments, the ergonomic tracker 290 automatically adjusts the color balance and/or sizing of the second and third elements 320 relative to the associated labels 350 in response to identifying user strain in attempting to interact with the second and third elements 320 (e.g., the user squinting, the user moving closer to the display device 120, the user re-doing an action).)

Lu, Kaliouby, and Mori teach the limitations of claims 1, 8, and 15. As per claims 21, 24, and 27:

Lu further teaches wherein modifying of the site being displayed comprises adjusting a font  of content of the site being displayed (paragraphs [0002], [0010] [0013], [0040]; A method comprising detecting interactions between a user and a first element of a user interface of a software application executing on a computing device; gathering biometric data for the user from interface devices of the computing device; identifying a task performed in the software application that corresponds to the interactions and associates the biometric data with the interactions; in response to determining that a strain on the user when performing the task exceeds an ergonomic threshold, adjusting a user interface setting for the first element to reduce the strain, wherein the user interface setting comprises at least one of: a location of the first element relative to a second element of the user interface involved in the task; a relative size of the first element in the user interface; a color balance of the first element; and a size and location of a hitbox of the first element for registering user selection of the first element. Embodiments of the present disclosure gather data related to an application's use of text, images, and audio to evaluate the current position and actions of the user to determine when repetitive motions, eye focus, body position, and other ergonomic measures for the user may be improved by adjusting the UX of the application. However, the positions, arrangements, and color balances (including contrasts, brightnesses, and hue schemas) of various elements presented on the display device 120 may encourage or require the user to perform more frequent actions, longer actions, and actions in non-optimal postures than is comfortable in the course of completing a task, thereby defeating an otherwise ergonomically optimized physical layout for using the computer 110. For example, a poorly chosen font size or color versus a background may encourage a user to lean in closer to the display device 120 than a well-chosen font size or color.  – (Examiner’s Comment: The passage indicates that font size is a potential element of display. At block 550, the ergonomic tracker 290 adjusts a UI setting for the element 320 used in the task to reduce a level of strain in future performances of that task. Based on the type of ergonomic threshold exceeded (and the associated strain measured), the ergonomic tracker 290 may adjust different UI settings for the element 320. For example, when an ergonomic threshold related to eye strain, squinting, or neck strain is exceeded, the ergonomic tracker 290 may adjust the size or color balance of an element 320.)

Lu, Kaliouby, and Mori teach the limitations of claims 1, 8, and 15. As per claims 22, 25, and 28:

Lu further teaches wherein the sentiment is happy, sad, angry, frustrated, puzzled, confused, surprised, fearful, disgusted, inquiring, or contemptuous (paragraphs [0002], [0012]-[0014], [0035]-[0037], [0039], [0040]; In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold. At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560.)

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2020/0133450) in view of el Kaliouby et al (US 2018/0035938) hereafter “Kaliouby” in view of Mori et al (US 2014/0324648) in view of Levi et al (US 2018/0122405)

Lu, Kaliouby, and Mori teach the limitations of claims 1, 8, and 15. As per claims 5, 12, and 19:


Lu further teaches further comprising: receiving the one or more additional images from the camera in response to a second event determined from additional input data from the one or more input devices; performing an additional analysis of the one or more additional images; determining based on the additional analysis, a second micro-expression associated with the one or more additional images, an association between the second micro-expression and the second event, and a second sentiment associated with the second micro-expression; (paragraphs [0011], [0012], [0014], [0018], [0019], [0025], [0034], [0034]-[0037], [0039], [0040] In one example, an ergonomic threshold is based on a facial expression of the user, such that a pained expression, squinting, or confused expression satisfies the ergonomic threshold, while neutral, happy, or concentrating expressions do not satisfy the ergonomic threshold. A user of the software is monitored and when they exceed a threshold modifications to the UI are made. If, during the monitoring, the user is “happy” they do not breach the threshold and thus no modification is made. Further, no new or unexpected result is achieved from repeating the process a second time. At block 540, the ergonomic tracker 290 determines whether a strain on the user in performing the task exceeds an ergonomic threshold. In response to determining that the strain on the user is below or has not yet exceeded the ergonomic threshold, method 500 returns to block 510 for the ergonomic tracker 290 to continue monitoring the user's actions in relation to the software application 280. In response to determining that the strain on the user has exceeded the ergonomic threshold, method 500 proceeds to at least one of block 550 and block 560. As used herein, when selecting at least one element of the group of A and B, it will be understood that a selection may be only element A, only element B, or element A and element B. Stated in relation to method 500, the ergonomic tracker 290 may perform one or both of block 550 and block 560 in various embodiments in response to the strain exceeding the ergonomic threshold. Examiner’s comment: In in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the courts held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As the claim merely repeats the steps a second time without presenting any new or unexpected result, the limitation has little to no patentable weight.)
The combination does not expressly teach modifying the interface for a contact user interface.
Levi teaches based on the second sentiment, displaying a contact user interface to enable the user to either contact a representative or be contacted by a representative, wherein the contact comprises one or more of a call, a chat, or an email (paragraphs [0015], [0018], [0019] Design and function repository 114 may include various functions (e.g., JavaScript functions, functions written in a scripting language, etc.) that are part of the web technology. When a function is activated, it may cause change in the web technology. For example, a function may cause a pop-up window or chat window to appear (e.g., when anger or frustration emotions are detected). In some examples, to activate a function, some code of the web technology may launch the function when particular emotions are detected.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a contact interface as taught by Levi in order to result in faster issue resolution, and retention of more customers (paragraph [0008]). Further, providing a contact user interface is the use of a known technique used to improve similar devices/methods in the same way.

Claims 23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2020/0133450) in view of el Kaliouby et al (US 2018/0035938) hereafter “Kaliouby” in view of Mori et al (US 2014/0324648) in view of Horvitz et al (US 6,021,403)

Lu, Kaliouby, and Mori teach the limitations of claims 1, 8, and 15. As per claims 23, 26, and 29:

Lu further teaches wherein the set of predetermined events comprises page load, page exit, initiated search, hyperlink selection, tab selection, menu item selection, and page scroll (C8L3-28; 44-55; C10L29-37; C12L21-38; Other types of atomic events may include information about the presence or absence of the user in front of the computer, as gleaned by proximity detectors, by visual features of the user, including information about the focus of the gaze of the user, expressions of the user, or gestures of the user, as identified by a video camera and vision recognition and tracking system, and speech utterances of a user as detected and processed by a speech understanding system. Some of the nodes are variables that represent evidence that may be observed. Other nodes represent unobservable or difficult to observe hypotheses of interest that may be used in automated decision making. A simple two-variable Bayesian network is displayed in FIG. 3. The network represents dependency between a user being in a state of needing assistance 68 and the user activity of multiple menu exploration 69 or "menu surfing" without making progress. Menu surfing can be sensed, but it cannot be easily observed whether a user needs assistance. In modeling user difficulties with complex software features, evidence nodes may represent user behavior exhibited while performing actions toward certain goals or experiencing difficulty with a software program feature, and hypothesis nodes may represent the goals of the user or the particular assistance needed by the user to complete a task using that feature.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include specific events such as menu selections for monitoring whether to improve or help a user interacting with software as taught by Horvitz in order to assist users and optimize functionality of computer systems and software by performing inference about user needs and preferences in operation of software systems or applications (C1L5-11). Further, the use monitoring operations such as menus for determining whether the user may need help is the use of a known technique used to improve similar methods/devices in the same way. 

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 103. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mori teaches providing the user with content and monitoring the user’s facial expressions for changes based on that content. Mori does not specifically teach that the changes are in response to the modifying of the website, however, Lu teaches modifying a website based on a user’s facial expressions. Therefore, it would be obvious to one of ordinary skill in the art to apply the monitoring of changes in a user’s facial expression based on changes to content as taught by Mori to determine whether the user was satisfied with the modified website of Lu. As a result such rejections have been maintained.

Conclusion
The following prior arts are considered relevant but not relied upon:
Friedman et al (US 2019/0164544) – determining user frustration using voice control
El Kaliouby et al (US 2015/0206000) – determining a user is having difficulty and offering them a prompt asking if they need help
El Kaliouby et al (US 2017/0105668) – determining user mental states based on image analysis of facial expressions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688